DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
In particular, the claim limitations refer to “a number of nozzles” as well as “a shared nozzle orifice”.  However, the description of the nozzle as comprising multiple firing chambers and a nozzle orifice and ejectors and a channel is confusing as the typical use of a nozzle in the art is as the ejection hole (nozzle orifice in this application).  Clarification is requested. For the purposes of the present examination, it is assumed that the broader use of the limitation “nozzle” is not limited to an ejection hole and is applied to any fluid flow structure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2014/0048981 (“Crump”). 
Claim 9
Crump discloses an additive manufacturing apparatus comprising: a build material distributor to successively deposit layers of build material into a build area (Fig. 2); at least one agent distributor including at least one fluid ejection device to selectively distribute agent onto the layers of build material (agent distributor 40 and nozzle 12); a nozzle having multiple firing chambers, the nozzle to eject agent from the at least one fluid ejection device (paragraph [0071], nozzle with dual extrusion chambers); and a heater to selectively fuse portions of the build material to form a three-dimensional object (paragraph [0171], heated).

Claim 10
Crump discloses the apparatus of claim 9, wherein each of the multiple firing chambers provides a different fluid to a common channel to be mixed together (paragraph [0131], mixing channel).

Claims 12-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. 2018/0207863 (“Porter”). 
Claim 12
Porter discloses a method for ejecting fluid a fluid ejection device, comprising activating a first ejector in a first firing chamber to deliver fluid to a common channel of the fluid ejection device (Figs. 7a-7f, white ejector); activating a second ejector in a second firing chamber to deliver fluid to the common channel (Figs. 7a-7f, black ejector); merging, in the common channel, a first fluid drop from the first firing chamber with a second fluid drop from the second firing chamber; passing a merged fluid drop through a shared nozzle orifice (paragraph [0064], gray extrudate), which shared nozzle orifice has a width greater than a height of a common channel (paragraph [0084], short height large diameter).

Claim 13
Porter discloses the method of claim 12, wherein: fluid delivered to the common channel from the first firing chamber and the second firing chamber travel along a first plane; and the merged fluid drop passes through the shared nozzle orifice along a second plane that is perpendicular to the second plane (paragraph [0064]).

Claim 14
Porter discloses the method of clam 12, wherein activating the first ejector and activating the second ejector occur simultaneously (paragraph [0064, selection of white or black or gray).

Claim 15
Porter discloses the method of claim 12, wherein activating the first ejector and activating the second ejector occur sequentially (paragraph [0064, selection of white or black or gray).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0147057 (“Oikawa”).
Claim 1
Oikawa discloses a fluid ejection device comprising: a number of nozzles to eject fluid (Fig. 3, nozzles 101), each nozzle comprising: multiple firing chambers to hold fluid, the multiple firing chambers separated by a chamber partition (left and right side firing chambers 200 separated by partition 120); a shared nozzle orifice in a substrate through which to dispense fluid (nozzle orifice 150); multiple ejectors, at least ejector disposed in each firing chamber (ejectors 400a and 400b); and a common channel to mix fluid from the multiple firing chambers (channel portion 102), wherein: a height of the common channel is defined by the substrate and the chamber partition (Fig. 5).
Oikawa discloses a nozzle 150 and channel 120 having a height and width but does not appear to explicitly disclose the height of the common channel is less than a width of the shared nozzle orifice bore size.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the height of the common channel is less than a width of the shared nozzle orifice bore size, since it has been held that where the general In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the height of the common channel with respect to the nozzle size for the purpose of providing a desired ink droplet size and shape (Oikawa, paragraph [0006]).

Claim 2
Oikawa discloses the fluid ejection device of claim 1. 
Oikawa discloses a partition thickness of 2.5-5 microns (paragraph [0076]) but does not appear to explicitly disclose a width of the chamber partition is greater than a width of the shared nozzle orifice.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a width of the chamber partition is greater than a width of the shared nozzle orifice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the height of the common channel with respect to the nozzle size for the purpose of providing a desired ink droplet size and shape (Oikawa, paragraph [0006]).

Claim 6
Oikawa discloses the fluid ejection device of claim 1, wherein a first firing chamber has a different size than a second firing chamber.
Oikawa discloses a firing chambers of different sizes (Fig. 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a first firing chamber has a different size than a second firing chamber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the height of the common channel with respect to the nozzle size for the purpose of providing a desired ink droplet size and shape (Oikawa, paragraph [0006]).

Claim 7
Oikawa discloses the fluid election device of claim 1, wherein the fluid ejection device forms part of a two-dimensional printing system (Oikawa, Fig. 1).

Claim 8
Oikawa discloses the fluid ejection device of claim 1, further comprising multiple fluid feed channels, each fluid feed channel to supply fluid to one of the multiple firing chambers (Fig. 12, multiple feed channels).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0147057 (“Oikawa”) in view of U.S. Patent No. 6,331,045 (“Harvey”). 
Claim 3
Oikawa discloses the fluid ejection device of claim 1.
Oikawa discloses a height of the common channel but does not appear to explicitly disclose wherein a height of the common channel is less than 50 micrometers.
Harvey discloses a similar fluid ejection device also having a partition, mixing channel, and nozzle (Fig. 8a) including a thickness of the mixing channel of 25-150 microns (col. 7, lns 39-41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein a height of the common channel is less than 50 micrometers, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  One would have been motivated to optimize the height of the common channel with respect to the nozzle size for the purpose of providing a desired ink droplet size and shape (Oikawa, paragraph [0006]; Harvey, col. 7, lns 25-38).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2009/0147057 (“Oikawa”) in view of U.S. Patent Pub. 2005/0168534 (“Beak”). 
Claim 4
Oikawa discloses the fluid ejection device of claim 1.
Oikawa discloses driving the heaters by connecting wiring (paragraph [0059]) but does not appear to explicitly disclose further comprising a single power field-effect transistor to selectively activate the multiple ejectors.
Beak discloses a thermal inkjet printhead including power FETs formed as the heater driving circuit (paragraphs [0009-0010], FETs 130 and 140).
Beak, into the device of Oikawa, for the purpose of selectively driving the heaters (Beak, paragraph [0054]).

Claim 5
Oikawa discloses the fluid erection device of claim 1.
Oikawa discloses driving the heaters by connected wiring (paragraph [0059]) but does not appear to explicitly disclose further comprising multiple power field-effect transistors, each power field-effect transistor to selectively activate one of the multiple ejectors.
Beak discloses a thermal inkjet printhead including power FETs formed as the heater driving circuit (paragraphs [0009-0010], FETs 130 and 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated multiple power field-effect transistors, each power field-effect transistor to selectively activate one of the multiple ejectors, as disclosed by Beak, into the device of Oikawa, for the purpose of selectively driving the heaters (Beak, paragraph [0054]).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2014/0048981 (“Crump”) in view of U.S. Patent Pub. 2005/0168534 (“Beak”). 
Claim 11
Crump discloses the apparatus of claim 9.
Crump discloses a controller for directing the printing (Fig. 14E, controller 480) but does not appear to explicitly disclsoe further comprising: at least one power field-effect transistor to 
Beak discloses a thermal inkjet printhead including power FETs for a driving circuit (paragraphs [0009-0010], FETs 130 and 140).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated multiple power field-effect transistors, each power field-effect transistor to selectively activate one of the multiple ejectors, as disclosed by Beak, into the device of Crump, for the purpose of selectively driving the heaters (Beak, paragraph [0054]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERICA S LIN/Primary Examiner, Art Unit 2853